DA
                       IN THE SUPREME COURT OF THE STATE OF NEVA


                FOLAJI OLADIME AKINBAYODE,                               No. 85170
                                 Appellant,
                             vs.
                THE STATE OF NEVADA,
                                  Respondent.
                                                                             FILED
                                                                             OCT 0 6 2022
                                                                           ELIZABETH A. BROWN
                                                                         CLERK   IJPREME COURT
                                                                        BY
                                                                                     CLEZ I Y
                                                                                  GA-A
                                                                              DEPUTY




                                      ORDER DISMISSING APPEAL

                            This is an appeal from a judgment of conviction. Second
                                                                                 Judge.
                Judicial District Court, Washoe County; Jerome M. Polaha, Senior
                            Our preliminary review of the docketing statement and the
                                                                                           ed a
                documents submitted to this court pursuant to NRAP 3(g) reveal
                                                                                          red to
                potential jurisdictional defect. Specifically, the notice of appeal appea
                                                                                     filed
                be untimely filed under NRAP 4(b)(1) because it appeared that it was
                more than 30 days after the judgment of conviction was filed. See NRAP
                4(b)(1)(A).   Accordingly, we directed appellant to show cause why this
                appeal should not be dismissed for lack of jurisdiction.
                           Appellant has filed a response to this court's order to show
                                                                                   of time."
                cause wherein he concedes that the notice of appeal was filed "out
                                                                                           "
                "[A]n untimely notice of appeal fails to vest jurisdiction in this court.


SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                    Ae? -3/533
                    Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994).   Accordingly,

                    this court lacks jurisdiction and we
                                ORDER this appeal DISMISSED.'




                                                                                       J.
                                                       Cadish




                                                                                       Sr.J.




                    cc:   Chief Judge, The Second Judicial District Court
                          Hon. Jerome M. Polaha, Senior Judge
                          Washoe County Public Defender
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




                          'The Honorable Mark Gibbons, Senior Justice, participated in this
                     matter under a general order of assignment.
SUPREME COURT
         OF
      NEVADA
                                                           2
(0) 1907,A    4E>